DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 45, 46, 48-50, 52-54, 56-58 and 60-67.

Applicants' arguments, filed 10/26/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 45, 46, 48-50, 52-54, 56-58, and 60-67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiou (US 2005/0123620, Jun. 9, 2005) in view of Obayan et al. (US 2014/0005116, Jan. 2, 2014), Frank et al. (US 2008/0112988, May 15, 2008), Van Wyhe (WO 2008/037262, Apr. 3, 2008), Sharpe et al. (US 5,631,017, May 20, 1997), and Cooley (US 2008/0286212, Nov. 20, 2008).
Chiou discloses treating acne and warts with a topical application containing one or more polyvalent metal compounds (¶ [0002]). Skin infection is commonly treated with antimicrobial agents (¶ [0003]). Suitable polyvalent metal compounds include copper compounds (¶ [0011]). Suitable dosage forms of one or more polyvalent metal compounds include a cream (¶ [0012]).
Chiou differs from the instant claims insofar as not disclosing wherein the cream comprises or consists of water, emulsifying wax, ethylhexyl stearate, cyclopentasiloxane, sorbitol, tocopheryl acetate, aloe barbadensis leaf juice powder, disodium EDTA, methylchloroisothiazolinone, and methylisothiazolinone.
However, Obayan et al. disclose a dermal application formulation of alanyl-glutamine which is effective in reducing the severity and/or preventing the formation of keloid scars (abstract). The formulation may comprise Versabase Cream (¶ [0040]). 
 Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  Chiou discloses wherein suitable dosage forms include a cream. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated the copper compound of Chiou into VersaBase Cream since it is a known and effective cream suitable for topical applications as taught by Obayan et al. Table 11 of the instant specification discloses wherein VersaBase Cream consists of water, emulsifying wax, ethylhexyl stearate, cyclopentasiloxane, sorbitol, tocopheryl acetate, aloe barbadensis leaf juice powder, disodium EDTA, methylchloroisothiazolinone, and methylisothiazolinone.
The combined teachings of Chiou and Obayan et al. do not disclose wherein the copper compound consist of copper ions.
However, Frank et al. disclose a composition for vitalizing and stabilizing cosmetics comprising copper ions (abstract). The copper ions may be obtained by inserting a pure sample of copper into water substantially free of ions and running a current therethrough (¶ [0023]). The composition is a topical composition (¶ [0002]).
The composition of Chiou comprises copper. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to have incorporated copper ions as the copper compound in the composition of Chiou since this is a known and effective source of copper suitable for topical application as taught by Frank et al. 
The combined teachings of Chiou, Obayan et al., and Frank et al. do not disclose wherein the copper ions are in a suspension.
However, Van Wyhe discloses a pharmaceutical composition for wound healing comprising copper ions (abstract). Creams are semi-solid compositions of bioactive compounds for external application. They may be made by mixing a pharmaceutically active compound in finely-divided or powdered form, alone or in solution or suspension in an aqueous or non-aqueous fluid (page 14, lines 32-35 – page 15, line 1). 
Chiou discloses wherein the dosage form may be a cream. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to have the copper ions in a suspension since this is a known and effective method of formulating a cream as taught by Van Wyhe. 
The combined teachings of Chiou, Obayan et al., Frank et al., and Van Wyhe do not disclose wherein the suspension has saline and buffers. 
However, Sharpe et al. disclose wherein suspensions for topical application can include saline solution and buffers such as phosphates (col. 8, lines 12-19). 
It would have been prima facie obvious to one of ordinary skill in the art to have incorporated saline and buffers such as phosphates into the suspension since these are known and effective components for formulating suspensions for topical application as taught by Sharpe et al. 
The combined teachings of Chiou, Obayan et al., Frank et al., Van Wyhe, and Sharpe et al. do not disclose wherein the composition is for preventing biofilm formation.
However, Cooley discloses formulations containing copper that are effective against biofilm formation as well as treating existing biofilm (¶ [0014]). Copper ions penetrate biofilms and retard microbial growth (¶ [0023]). The formulation may be used in combination with a wide variety of cosmetic and pharmaceutical compositions including skin cream (¶ [0006]). Biofilms may comprise Streptococcus mutans (Example 11)
It would have been prima facie obvious to one of ordinary skill in the art to have used the composition of Chiou to prevent biofilm formation since the composition comprises copper and copper is known to be effective against biofilms as taught by Cooley. 
In regards to the product-by-process limitations in claims 45, 46, 53, 54, 61 and 64-67, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113. As discussed above, a suspension of copper ions consisting of copper ions, saline, and buffers is obvious; therefore, the claim is unpatentable even though the prior art does not disclose the same process for making the suspension. 
In regards to instant claims 48, 49, 56, and 57 reciting wherein the formulation is administered daily or wherein one tablespoon of the formulation is administered daily, since it was known in the art that compositions comprising copper may be used to treat biofilms, it would have taken no more than the relative skills of one of ordinary skill in the art through routine experimentation to arrive at the claimed administration time and amount based on the desired level of therapeutic effect to treat biofilm. 
In regards to instant claims 52 and 60, it would have been prima facie obvious to one of ordinary skill in the art that the composition of Chiou prevents the formation of biofilm by Streptococcus mutans since the composition comprises copper, copper is effective against biofilms, and biofilms comprises Streptococcus mutans as taught by Cooley. 

Response to Arguments
	Applicant argues that none of the references teach a formulation comprising a copper ion-containing suspension consisting of a solution consisting of water and sodium chloride, one or more buffers, and copper ions. 
	The Examiner does not find Applicant’s argument to be persuasive. As this is a 103 obviousness rejection, no one piece of prior art is required to teach each and every claim limitation. As discussed in the rejection, a copper ion-containing suspension consisting of a solution consisting of water and sodium chloride, one or more buffers, and copper ions is taught by the combined teachings of Frank et al., Van Wyhe, and Sharpe et al. As such, Applicant’s argument is unpersuasive. 

	Applicant argues that the cited references fail to teach a formulation formed by placing a copper metal into a saline solution, allowing the copper metal to remain in the saline solution for a predetermined period of time, and removing the copper metal from the saline solution; and wherein the saline solution is heated to about 37°C.
The Examiner does not find Applicant’s argument to be persuasive. As discussed in the rejection, these are product-by-process limitations. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113. As discussed above, a suspension of copper ions consisting of copper ions, saline, and buffers is obvious; therefore, the claim is unpatentable even though the prior art does not disclose the same process for making the suspension. As such, Applicant’s argument is unpersuasive.

Applicant argues that Frank teaches away from the invention of the pending claims. Frank is directed towards a method of obtaining metal ions through a process of inserting a pure sample of a desired element into water substantially free of ions and running a current through it. 
The Examiner disagrees and does not find Applicant’s argument to be persuasive. As discussed above, patentability is based on the product itself and does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. As such, it is not necessary for Frank to disclose the same method of obtaining a copper ion-containing suspension as claimed. Furthermore, Frank disclosing obtaining copper ions in a water substantially free of ions does not mean that Frank teaches away from the copper ions being included with saline. Frank discloses in paragraph [0023], introducing desired hydrophilic ions into water substantially free of ions. The ionic solution may be sprayed onto an applied cosmetic product. Paragraph [0033] discloses wherein the cosmetic product may contain mica, iron oxide, chromium oxide, standard titanium dioxide, nano-titanium dioxide, and nano-sized zinc. As such, the copper ions of Frank may be incorporated with other ions. As such, Applicant’s argument is unpersuasive.

Applicant argues that nowhere does Frank teach heating any solution to 37°C. Rather, Frank warns against heating the solution and metal too high. 
The Examiner disagrees and does not Applicant’s argument to be persuasive. As discussed above, it is not necessary for Frank to disclose the same method of obtaining a copper ion-containing suspension as claimed. Also, Frank does not teach away from heating the solution and metal too high. Paragraph [0042] of Frank discloses wherein the temperature of the place in which the solution is prepared should not exceed eighty degrees (80°) Fahrenheit. As such, Frank teaches away from the temperature of the place being high and does not teach away from the temperature of the heating from being high. As such, Applicant’s argument is unpersuasive. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 45, 46, 48-50, 52-54, 56-58 and 60-67 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6 and 11 of U.S. Patent No. 10,813,948. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims recite a more specific version of the instant claims (i.e., the conflicting claims recite additional limitations) and thus read on the instant claims.

Claims 45, 46, 48-50, 52-54, 56-58 and 60-67 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5 and 37 of copending Application No. 13/841,992 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims recite a more specific version of the instant claims (i.e., the conflicting claims recite additional limitations) and thus read on the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicants respectfully defer these issues until the application is otherwise in condition for allowance. Since this has not occurred, the rejection is maintained. 


Conclusion
Claims 45, 46, 48-50, 52-54, 56-58 and 60-67 are rejected.
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY LIU/Primary Examiner, Art Unit 1612